DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9164511. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims here are varients of the claims of the patented case pulling the turning aspect from patented claim 9 into patented claim 1 to created Applicant’s new claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea – mental process) without significantly more. Claim(s) 1-20 is/are directed to an abstract idea of an idea of itself and/or abstract idea-mental process performing a control strategy causing the vehicle to avoid a turning vehicle (generally speaking seeing a forward car enact a turn signal and changing lanes to avoid the slowed turning vehicle. A mental process that happens in a person’s mind just adapted to generic computing equipment.). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processors, the memories, and the computing devices in the claims amount to no more than either mere instructions to implement the idea on a computer or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent 
First prong considers determining whether the claims are directed to a judicial exception. In this case, claims 1-20 are directed to a judicial exception (i.e. law of nature, natural phenomenon, or abstract idea), specifically the abstract idea causing a control strategy. The claims recite: collecting data, determining a trajectory of a forward vehicle, and causing a vehicle control strategy action based on the determination. These steps are similar to those steps of collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group). Viewed both individually and as an ordered combination, the claims steps of Electric Power Group were found insufficient to supply an inventive concept because the steps are conventional and specified at a high level of generality. The court concluded that the claim limitations do not transform the abstract idea that they recite into patent eligible subject matter because “the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity. Therefore, the claims are directed to an abstract idea. 
Furthermore, the elements cited in the claims are computing devices which comprise memories, processors, sensors, and vehicles. These elements when taken alone, each execute in a manner routinely and conventionally expected of these elements. The elements of the instant process, when taken in combination, do not offer substantially more than the sum of the functions of the elements when each is taken alone. That is, the elements involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine, and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry. The vehicle is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120022716 A1 Kitahama.
As to claim 1, Kitahama suggest a system comprising: 
a sensor coupled to the first vehicle [Kitahama: Fig. 1 #10]; and 
a computing system configured to [Kitahama: Fig. 1 #20]: 
receive sensor data from the sensor, wherein the sensor data provides information corresponding to a turn signal of a second vehicle [Kitahama: 0045 e.g., traffic signal is interpreted to include turn signals as they are a form of traffic signals.]; 
determine that the turn signal of the second vehicle is active based on the information provided by the sensor data [Kitahama: 0045 e.g., discloses determining the color of lights/traffic signals]; and 
based on determining that the turn signal of the second vehicle is active, causing the first vehicle to adaptively perform a control strategy, wherein the control strategy involves activating a turn signal of the first vehicle when the first vehicle executes a turn [Kitahama: Fig. 2 0049, 0022, 0046 The surroundings are determined based on camera and radar. Movement strategies include overtaking a parking vehicle, changing lanes, and “or the like” 0022].
Kitahama does not explicitly disclose the first vehicle having turn signals, but shows other vehicles having them. Examiner takes official notice that it is known for vehicles to have signal lights based partly on the other vehicles having signal lights and on vehicle regulations. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Kitahama to have signal lights on the first vehicle as it merely involves using a known device in a known way with predictable results for the benefit of meeting vehicle regulations. 
[Kitahama: Fig. 1 #10, 0041].
As to claim 3, Kitahama suggest wherein receiving sensor data from the sensor comprises: receiving an image from the camera, wherein the image depicts the second vehicle [Kitahama: 0045].
As to claim 4, Kitahama suggest further comprising: a second sensor coupled to the first vehicle [Kitahama: Fig. 1 #11]; and wherein the computing system is further configured to: receive second sensor data from the second sensor, wherein the second sensor data provides information indicating a position of the second vehicle relative to the first vehicle [Kitahama: 0042, 0046].
As to claim 5, Kitahama suggest wherein determining that the turn signal of the second vehicle is active comprises: identifying a particular portion of the image depicting the second vehicle based on the second sensor data [Kitahama: 0045-0046]; and detecting the turn signal of the second vehicle based on the particular portion of the image [Kitahama: 0046 e.g., traffic signal is a portion of an image]; and determining that the turn signal of the second vehicle is active responsive to detecting the turn signal of the second vehicle [Kitahama: 0045 e.g., discloses determining the color of lights/traffic signals and is able to determine parking state].
As to claim 6, Kitahama suggest wherein the second sensor is part of a radar system [Kitahama: Fig. 1 #11, 0042].
As to claim 7, Kitahama suggest wherein the second sensor is a LIDAR unit [Kitahama: 0042 e.g., laser radar].
As to claim 8, Kitahama suggest wherein causing the first vehicle to adaptively perform the control strategy comprises: causing the first vehicle to navigate a path that differs from a direction indicated by the active turn signal of the second vehicle [Kitahama: Fig. 2 e.g., parking vehicle involves turn signal due to regulations.].

receiving, at a computing system [Kitahama: Fig. 1 #20], sensor data from a sensor, wherein the sensor is coupled to a first vehicle [Kitahama: Fig. 1 #10], and wherein the sensor data provides information corresponding to a turn signal of a second vehicle [Kitahama: 0045 e.g., traffic signal is interpreted to include turn signals as they are a form of traffic signals.]; 
determining that the turn signal of a second vehicle is active based on the information provided by the sensor data [Kitahama: 0045 e.g., discloses determining the color of lights/traffic signals]; and 
based on determining that the turn signal of the second vehicle is active, causing the first vehicle to adaptively perform a control strategy, wherein the control strategy involves activating a turn signal of the first vehicle when the first vehicle executes a turn [Kitahama: Fig. 2 0049, 0022, 0046 The surroundings are determined based on camera and radar. Movement strategies include overtaking a parking vehicle, changing lanes, and “or the like” 0022].
Kitahama does not explicitly disclose the first vehicle having turn signals, but shows other vehicles having them. Examiner takes official notice that it is known for vehicles to have signal lights based partly on the other vehicles having signal lights and on vehicle regulations. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Kitahama to have signal lights on the first vehicle as it merely involves using a known device in a known way with predictable results for the benefit of meeting vehicle regulations. 
As to claim 10, Kitahama suggest wherein the sensor corresponds to a camera coupled to the first vehicle such that the camera has a field of view of an exterior environment of the first vehicle [Kitahama: Fig. 1 #10, 0041].
As to claim 11, Kitahama suggest wherein receiving sensor data from the sensor comprises: receiving an image from the camera, wherein the image depicts the second vehicle [Kitahama: 0045].
[Kitahama: Fig. 1 #11], wherein the second sensor is coupled to the first vehicle, and wherein the second sensor data provides information indicating a position of the second vehicle relative to the first vehicle [Kitahama: 0042, 0046].
As to claim 13, Kitahama suggest wherein determining that the turn signal of the second vehicle is active comprises: identifying a particular portion of the image depicting the second vehicle based on the second sensor data [Kitahama: 0045-0046]; and detecting the turn signal of the second vehicle based on the particular portion of the image [Kitahama: 0046 e.g., traffic signal is a portion of an image]; and determining that the turn signal of the second vehicle is active responsive to detecting the turn signal of the second vehicle [Kitahama: 0045 e.g., discloses determining the color of lights/traffic signals and is able to determine parking state].
As to claim 14, Kitahama suggest wherein the second sensor is part of a radar system [Kitahama: Fig. 1 #11, 0042].
As to claim 15, Kitahama suggest wherein the second sensor is a LIDAR unit [Kitahama: 0042 e.g., laser radar].
As to claim 16, Kitahama suggest wherein causing the first vehicle to adaptively perform the control strategy comprises: causing the first vehicle to navigate a path based on a path of the second vehicle for at least a predetermined time [Kitahama: Fig. 2 e.g., moves around the vehicle for a set number of nodes in Figure.].
As to claim 17, Kitahama suggest wherein causing the first vehicle to adaptively perform the control strategy comprises: causing the first vehicle to navigate a path that differs from a direction indicated by the active turn signal of the second vehicle [Kitahama: Fig. 2 0042, 0046].

receiving sensor data from a sensor, wherein the sensor is coupled to a first vehicle [Kitahama: Fig. 1 #10], and wherein the sensor data provides information corresponding to a turn signal of a second vehicle [Kitahama: 0045 e.g., traffic signal is interpreted to include turn signals as they are a form of traffic signals.]; 
determining that the turn signal of the second vehicle is active based on the information provided by the sensor data [Kitahama: 0045 e.g., discloses determining the color of lights/traffic signals]; and 
based on determining that the turn signal of the second vehicle is active, causing the first vehicle to adaptively perform a control strategy, wherein the control strategy involves activating a turn signal of the first vehicle when the first vehicle executes a turn [Kitahama: Fig. 2 0049, 0022, 0046 The surroundings are determined based on camera and radar. Movement strategies include overtaking a parking vehicle, changing lanes, and “or the like” 0022].
Kitahama does not explicitly disclose the first vehicle having turn signals, but shows other vehicles having them. Examiner takes official notice that it is known for vehicles to have signal lights based partly on the other vehicles having signal lights and on vehicle regulations. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Kitahama to have signal lights on the first vehicle as it merely involves using a known device in a known way with predictable results for the benefit of meeting vehicle regulations. 
As to claim 19, Kitahama suggest wherein receiving sensor data from the sensor comprises: receiving an image from a camera coupled to the first vehicle such that the camera has a field of view of an exterior environment of the first vehicle [Kitahama: Fig. 1 #10, 0041], wherein the image depicts the [Kitahama: 0045]; and receiving second sensor data from a second sensor, wherein the second sensor is coupled to the first vehicle [Kitahama: Fig. 1 #11], and wherein the second sensor data provides information indicating a position of the second vehicle relative to the first vehicle [Kitahama: 0042, 0046].
As to claim 20, Kitahama suggest wherein determining that the turn signal of the second vehicle is active comprises: identifying a particular portion of the image depicting the second vehicle based on the second sensor data [Kitahama: 0045-0046]; and detecting the turn signal of the second vehicle based on the particular portion of the image [Kitahama: 0046 e.g., traffic signal is a portion of an image]; and determining that the turn signal of the second vehicle is active responsive to detecting the turn signal of the second vehicle[Kitahama: 0045 e.g., discloses determining the color of lights/traffic signals and is able to determine parking state].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8665079 B2 has a vision system that segments the image to extract state data.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665